IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-69,291-02


EX PARTE CALVIN LETROY HUNTER





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NO. 968719 IN THE 230TH DISTRICT COURT
HARRIS COUNTY


Per Curiam. 


O R D E R


	This is a subsequent application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071, § 5.
	Applicant was convicted of the offense of capital murder in July 2004.  The jury
answered the special issues submitted under Article 37.071 of the Texas Code of Criminal
Procedure, and the trial court, accordingly, set punishment at death.  This Court affirmed
Applicant's conviction and sentence on direct appeal.  Hunter v. State, 243 S.W.3d 664 (Tex.
Crim. App. 2007), cert. denied, 129 S. Ct. 51 (2008).  This Court denied Applicant's initial
post-conviction application for writ of habeas corpus.  Ex parte Hunter, WR-69,291-01 (Tex.
Crim. App. September 24, 2008).  Applicant's instant post-conviction application for writ
of habeas corpus was received in this Court on November 16, 2009.
	The record reflects that Applicant is currently challenging his conviction in Cause No.
H-08-0486, styled Calvin Letroy Hunter v. Nathaniel Quarterman, in the United States
District Court for the Southern District of Texas, Houston Division.  The record also reflects
that on August 10, 2009, the federal district court signed an order staying its proceedings for
Applicant to return to state court to consider his current unexhausted claims.  Therefore, this
Court may exercise jurisdiction to consider this subsequent state application.  See Ex parte
Soffar,143 S.W.3d 804 (Tex. Crim. App. 2004).    
	Applicant presents two allegations in the instant application.  We have reviewed the
application, and we find that the allegations fail to satisfy the requirements of Article 11.071,
§ 5(a).  Accordingly, the application is dismissed as an abuse of the writ.  Tex. Code Crim.
Proc. Art. 11.071, § 5(c).
	IT IS SO ORDERED THIS THE 27TH DAY OF JANUARY, 2010.

Do Not Publish